Exhibit 10.25
AMENDMENT NO. 1
TO THE NACCO INDUSTRIES, INC.
EXCESS RETIREMENT PLAN
(Effective January 1, 2008)
          NACCO Industries, Inc. hereby adopts this Amendment No. 1 to the NACCO
Industries, Inc. Excess Retirement Plan (Effective January 1, 2008) (the
“Plan”), to be effective as of the close of business on December 31, 2009. Words
used herein with initial capital letters which are defined in the Plan are used
herein as so defined.
Section 1
          Section 3.4 of the Plan is hereby amended in its entirety to read as
follows:
     “The Participant described in Section 2.10(c) of the Plan shall have
credited to his Transitional Sub-Account an amount (the “Transitional Benefits”)
equal to (a) $60,433 on December 31, 2008 and (b) $62,850 on December 31, 2009
and each following December 31st; provided that the Participant is employed by
the Company on such date(s).”
EXECUTED this 13th day of November, 2009.

            NACCO INDUSTRIES, INC.
      By:   /s/ Charles A. Bittenbender         Title: Vice President, General
Counsel and Secretary           

1